Exhibit 10.15

 

[g130381kmi001.jpg]

 

Renee Martek

One La-Z-Boy Drive

Director of Talent Acquisition

Monroe MI 48162

La-Z-Boy Incorporated

734-770-4602

 

May 17, 2018

 

Melinda Whittington
609 Maple Avenue
Lake Bluff, IL 60044

 

RELOCATION

 

All relocation expenses must be treated as income to you and will be grossed-up
by Payroll for tax purposes.

 

Incidental Moving Expense: The Company will pay you a sum of $50,000 to assist
in covering expenses incurred as a result of moving (utility hook up,
deposits, etc.). This payment will be paid in a single lump sum as soon as
practical after your start date, and will be grossed-up by Payroll for tax
purposes.

 

Information on Gross-Up for Taxes: Most relocation reimbursements are reported
as regular income and are not tax deductible. The Company will provide tax
assistance in the form of a “gross-up” to offset most of the tax liability
created by relocation reimbursement income. The tax assistance calculation takes
into account US Federal and State taxes. The calculation and payment is made at
the time of the expense reimbursement.

 

The Company aims to keep you reasonably whole with respect to tax liabilities
incurred as a result of the relocation, but given the individual nature of the
tax calculation and IRS restrictions that may apply to deductibility of certain
items, you may incur some tax liability not covered by the tax assistance policy
calculation. The Company recommends that you consult a personal tax advisor to
discuss the tax implications of the move.

 

Repayment Agreement: If, within 24 months of your move, you resign (other than
for “Good Reason” as defined in La-Z-Boy Incorporated Severance Plan for Named
Executive Officers) or the Company terminates your employment for dishonesty,
fraud, illegality, moral turpitude, reckless misconduct, willful and habitual
neglect of duties, or serious and reckless or intentional violation of company
policies, all relocation expenses reimbursed or paid for by the Company will be
due and payable to the Company, and you agree to pay the Company for them, on
demand.

 

By signing below, you acknowledge that you understand this letter and agree to
the repayment provision set forth immediately above.

 

 

/s/ Melinda Whittington

 

May 18, 2018

Melinda Whittington

 

Date

 

--------------------------------------------------------------------------------